Citation Nr: 1537282	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to a disability rating in excess of 20 percent for intravertebral disc syndrome (IVDS), characterized as degenerative disc disease L3-L4.

2. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right leg.

3. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the Veteran's disability rating for IVDS from 10 percent to 20 percent, effective January 19, 2010, the date of the Veteran's claim for increased rating.  Later, the Veteran was separately awarded service connection for radiculopathy for each lower extremity and ultimately assigned a 20 percent rating for each leg, effective from January 2010.  As radiculopathy is a manifestation of his low back disability, the rating assigned for radiculopathy will be considered in this decision.  


FINDINGS OF FACT

1. The Veteran's intervertebral disc syndrome is characterized by forward flexion of the thoracolumbar spine greater than 30 degrees, no ankylosis, and no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

2. The Veteran's right leg radiculopathy is characterized by moderate incomplete paralysis.

3. The Veteran's left leg radiculopathy is characterized by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for intravertebral disc syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.13, 4.71a; Diagnostic Code 5243 (2015).
2. The criteria for an initial disability rating in excess of 20 percent for right leg radiculopathy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2015).

3. The criteria for an initial disability rating in excess of 20 percent for left leg radiculopathy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life. As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by a letter dated March 2010, which was sent prior to the April 2010 decision by the RO.
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, private and VA treatment records, and lay statements.

The Veteran was afforded VA compensation and pension examinations germane to his claims on appeal in April 2010 and February 2015; these examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IVDS

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).
Under Diagnostic Code (DC) 5243, Intervertebral Disc Syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or on the total duration of incapacitating episodes over the past twelve months, whichever method results in the higher rating. See 38 C.F.R. § 4.71a, DC 5243.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the General Rating Formula for Diseases of the Spine, a 20 percent rating is warranted where there is "forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis."  DC 5243.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted where there is "unfavorable ankylosis of the entire thoracolumbar spine."  Id.

An 100 percent rating is warranted where there is "unfavorable ankylosis of the entire spine."  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, rating is based on the total duration of incapacitating episodes over the course of a year.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  With incapacitating episodes having a duration of at least one but less than two weeks, a 10 percent rating is warranted.  Id.

With a duration of at least two but less than four weeks, a 20 percent rating is warranted.  Id.

With a duration of at least four but less than six weeks, a 40 percent rating is warranted.  Id.

With a duration of at least six weeks, a 60 percent rating is warranted.  Id.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine expressly contemplates pain as a symptom of spinal disease.  Id.  ("With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.")

In his May 2010 Notice of Disagreement to the April 2010 decision granting him an increase from 10 percent to 20 percent for his IVDS, the Veteran asserted that his increasing back pain, along with radiation of pain into his lower extremities, warranted a rating higher than the 20 percent he was currently receiving.

In an April 2010 C&P examination, the examiner noted that the Veteran's gait was antalgic, and listed the Veteran's range of motion as forward flexion limited to 65 degrees, right and left lateral flexion of 25 degrees, and right and left lateral rotation limited to 25 degrees.  The examiner also reported the Veteran's statement that he could not stand for more than 10 minutes or sit for more than 20 minutes.
In a February 2015 C&P examination, the VA examiner found that the Veteran's IVDS limited his forward flexion to 80 degrees (90 being normal), and limited his right and left lateral rotation to 20 degrees (30 being normal).  The examiner reported that there was no ankylosis of the spine, and that there were no episodes of "acute signs and symptoms due to IVDS" in the past 12 months which required bed rest prescribed by a physician and treatment by a physician.  

The Veteran's private treatment records from 2005 to the present were reviewed, and show that the Veteran is under regular care from his private doctor.  The Veteran's private treatment records do not show any compensable symptoms not already noted during the Veteran's VA examinations.

The Board finds that the Veteran's symptoms do not more nearly approximate a rating of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine, which requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the spine; or a rating of 50 or 100 percent, each of which require ankylosis of the spine.  The Veteran's February 2015 VA examiner reported forward flexion limited to 80 degrees and that there was no ankylosis of the spine.

The Veteran's symptoms also do not more nearly approximate a rating of 40 or 60 percent on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which requires incapacitating episodes requiring bedrest prescribed by and treatment by a physician with a duration of four to six or greater than six weeks total over the course of 12 months, respectively.  In this case, as confirmed in the February 2015 VA examination, the Veteran has never had bedrest prescribed by a physician nor treatment by a physician for any incapacitating episodes he may have had.

Radiculopathy

The Veteran is also in receipt of disability ratings for radiculopathy of both lower extremities, rated at 20 percent each.  Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, DC 8520.

In the Veteran's November 2011 form VA-9, he stated "At the present time I experience recurrent pain in my lower extremities on a daily basis which I believe to a minimum of moderate degree of incomplete paralysis."  In a February 2015 VA examination, the examiner found that the Veteran experienced moderate radiculopathy, with sciatic nerve involvement, in both of his lower extremities.

The Board finds, based on the report of the VA examiner and the Veteran's statement, that the Veteran's radiculopathy in each extremity is best described as moderate incomplete paralysis, which is rated at 20 percent under DC 8520.  Neither the Veteran nor the examiner considered the Veteran's radiculopathy to be "moderately severe incomplete paralysis," warranting a 40 percent rating, "severe incomplete paralysis," warranting a 60 percent rating, or "complete paralysis," warranting an 80 percent rating.

Extraschedular rating and TDIU

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria contemplate the Veteran's IVDS, lower back pain, limitation of motion and radiculopathy.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence shows that the Veteran is not unemployable due to his IVDS and radiculopathy, either on their own or in combination with the Veteran's other service-connected disabilities.  The record shows that the Veteran was employed at least as recently as May 2014, at least four years after his disability manifested to its current level.  (See, e.g., telephone note from the Veteran to his doctor on May 14, 2014, requesting a note for his employer.)  Thus, a TDIU is not justified by the facts of this case.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the Veteran's IVDS symptoms do not result in ankylosis, a limitation of forward flexion 30 degrees or less, or any incapacitating episodes in the last 12 months requiring bed rest prescribed by and treatment by a physician.  Therefore, a rating above 20 percent is not warranted.  The Veteran's radiculopathy in each leg is best characterized as "moderate"; therefore, a rating above 20 percent is not warranted. Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating above 20 percent for the Veteran's IVDS and radiculopathy in each lower extremity have not been met.  

ORDER

An evaluation in excess of 20 percent for L3-L4 intervertebral disc syndrome is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the right leg is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the left leg is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


